18-22671-rdd          Doc 89      Filed 12/13/18 Entered 12/13/18 17:33:43         Main Document
                                               Pg 1 of 4



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                          Chapter 11

461 7th Avenue Market, Inc.,                                   Case no. 18-22671

                                    Debtor.
--------------------------------------------------------x

                      STATEMENT REGARDING DOB DETERMINATION

                 Delshah 461 Seventh Avenue, LLC, (the “Landlord”), the landlord under the lease

(“Lease”) for 461 Seventh Avenue, New York, New York (the “Property”), as and for is

statement regarding (a) the appropriate level of New York City Department of Buildings

(“DOB”) review for conditional lease assumption determination, and (b) a means to resolve the

roof issues at the Property, states:

                 1.       At the hearing on November 29, 2018, the parties reported that the

Department of Buildings conducted an audit of the Debtor’s proposed renovations to cure certain

Lease defaults asserted by the Landlord. The Debtor stated that it was challenging the audit

objections and/or seeking variances from compliance. The Landlord stated that the parties’

respective code consultants had agreed to write a joint letter to the DOB stating their positions on

the objections. The Court requested that the parties confer (a) on an agreement on the stage in

the DOB regulatory process which would be deemed final for purposes of conditional lease

assumption determination, and (b) procedures for submissions and joint meetings with the DOB.

The Debtor and the Landlord agreed to the proposals outlined below.
18-22671-rdd        Doc 89   Filed 12/13/18 Entered 12/13/18 17:33:43             Main Document
                                          Pg 2 of 4



               2.      Plan Examiner Meeting. The parties will first draft a joint submission

stating their positions regarding the audit objections, and then meet jointly with the plan

examiner to present their respective positions.

               3.      CCD1 Review. After meeting with the plan examiner, either side may

then state its intent to seek a so-called CCD1 Construction Code Determination request for

review of the plan examiner’s decision with respect to any particular objection. The parties will

then make a joint submission in which each will state its respective position on the CCD1 form.

The CCD1 process will probably take about eight weeks until the DOB issues an appeal

determination. The outcome will be deemed final for purposes of conditional lease assumption

determination in Bankruptcy.

               4.      Roof Issue. On the roof issue, the FDNY has stated that there are several

ways to comply with the FDNY roof code, including removal or relocation of the Debtor’s

equipment to create a compliant condition. The Debtor’s proposal for a crossover over its

existing equipment, although acceptable to the FDNY, requires additional roof space, including

space in a portion of the roof that the Landlord intends to occupy for signage. The Landlord

objects to that proposal because the Debtor’s current use of the roof is already contrary to the

Lease and is impeding the Landlord’s signage plans, which are expressly reserved for under the

lease the Debtor intends to assume. The Landlord sent the Debtor the attached schematic created

by its signage architect showing the roof areas that the Landlord wants to clear. The Landlord

intends to build an additional enclosed roof on the hashed and redline area so the signage will be

an enclosure with the signage on the sidewalls of the enclosure, with an additional clear roof to

provide clearance in the area above it, that the Landlord believes is FDNY compliant. The


                                                  2
18-22671-rdd      Doc 89     Filed 12/13/18 Entered 12/13/18 17:33:43            Main Document
                                          Pg 3 of 4



Landlord and the Debtor agreed to a meeting with the Landlord’s director of building, the

Landlord’s FDNY expeditor and the Debtor’s architect, to accomplish both the Debtor’s and the

Landlord’s objectives in compliance with the Fire Code.

               WHEREFORE, the Mortgagee respectfully requests that the parties proceed as

outlined herein, and that the Court grant such other relief as may be just and proper.

Dated:         New York, New York
               December 13, 2018


                                              BACKENROTH FRANKEL & KRINSKY, LLP
                                              Attorneys for the Landlord



                                              By:    s/Mark A. Frankel
                                                     800 Third Avenue
                                                     New York, New York 10022
                                                     (212) 593-1100




                                                 3
                                              Main
                                              Filed 12/13/18 Entered 12/13/18 17:33:43
                                                           Pg 4 of 4
                                              Doc 89
                                              18-22671-rdd




                         1    EXG ROOF PLAN                                               2    PROPOSED ROOF PLAN
                        SK1   1/8"=1'-0"                                                 SK1   1/8"=1'-0"




RETAIL ADDITION - SK1
461 7TH AVE                                                                                                         25 SEPT 18
